DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 40 objected to because of the following informalities:  
“wherein said two cylinders said bridging portion and said circumferentially extending recess” should be - wherein said two cylinders, said bridging portion, and said circumferentially extending recess- (missing commas).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27, 32-33, 36-37, 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-25, the claims 24 and 25 recite “said central axis (X)”, wherein there is a lack of antecedent basis for a “central axis”. For examining purposes, this will be interpreted as the previously recited -longitudinal axis (X)-.
Regarding claim 27, the claim 27 recites “centrally located opening”, wherein there is a lack of antecedent basis for a “centrally located opening”. For examining purposes, this will be interpreted as the previously recited -first opening-.
Regarding claim 32, the claim 32 recites “the external diameter of the float”, wherein there is a lack of antecedent basis for a “external diameter of the float”.
Regarding claim 33, the claim 33 recites “the inner surface of the chamber”, wherein there is a lack of antecedent basis for a “inner surface of the chamber”.
Regarding claim 36, the claim 36 recites “said projection”, wherein there is a lack of antecedent basis for a “projection”. For examining purposes, this claim will be read as dependent on claim 32 which does recite “a projection”.
Regarding claim 37, the claim 37 recites “said bridging portion”, wherein there is a lack of antecedent basis for a “bridging portion”. For examining purposes, this claim will be read as dependent on claim 34 which does recite “a bridging portion”.
Regarding claim 40, the claim 40 recites “said circumferentially extending recess”, wherein there is a lack of antecedent basis for a “circumferentially extending recess”. For examining purposes, this will be interpreted as the previously recited - a circumferentially extending projection -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 20130081637 A1).
Regarding claim 21, Foley discloses a nasal breathing control apparatus (Figures 24-27, see Abstract and [0007-0010], wherein the invention is a nasal insert that enables breathed air to flow through and be controlled) comprising: 
one or more axially extending cylinders 150 (See Figure 24-27, wherein there is a  cylinder 150, [0101] “housing 150”, that extends axially by being elongated) having a first end (See Annotated Figure 26), a second end (See Annotated Figure 26), a mid-portion (See Annotated Figure 26) and an inner chamber 132 (Figures 24-27, “passageway 132”) having a first inner end (See Annotated Figure 26) and a second inner end (See Annotated Figure 26) and extending along a longitudinal axis (X) (See Annotated Figure 26, wherein the inner chamber 132 is extending along the indicated longitudinal axis (X) in the form of the dotted line); 
a first opening in said first end (See Annotated Figure 26, wherein the cylinder 150 first end forms an opening) connected to said inner chamber 132 (See Annotated Figure 26, wherein the opening formed at the first end connects to the inner chamber 132); a second opening in said second end (See Annotated Figure 26, wherein the cylinder 150 second end forms an opening), connected to said inner chamber 132 (See Annotated Figure 26, wherein the opening formed at the second end connects to the inner chamber 132); 
a float 130 (Figures 24-27, [0102] “valve member 130” wherein this floats within the inner chamber 132 as shown in the figures) having a first end (Annotated Figure 26, the float 130 has a first end situated near the first end of the cylinder 150) and a second end (Annotated Figure 26, the float 130 has a second end situated near the second end of the cylinder 150) within the inner chamber 132 (Figures 24-27) and being movable between a first position FP in which it obturates said first opening (See Figure 27 in view of Annotated Figure 26 and [0100], wherein Figure 27 shows the first position FP that the float 130 is in during exhalation in which the ball is obturating the first opening of the cylinder 150 such that exhalation is resisted) and a second position SP in which it partially obturates the second opening (See Annotated Figure 26 and [0100, 0102], wherein Figure 26 shows the second position FP that the float 130 is in during inhalation in which the ball is obturating the second end, thus implicitly partially obturating the second end).

    PNG
    media_image1.png
    432
    685
    media_image1.png
    Greyscale

Foley does not disclose wherein each of the one or more axially extending cylinders is tapered and wherein the cross-section of each of the one or more cylinders comprises a width (W) that decreases from said first end towards said second end of the cylinder.
However, Foley teaches an analogous axially extending cylinder 50 (Figures 4-6) with an analogous first end (Annotated Figure 5) and an analogous second end (Annotated Figure 5),  wherein each of the one or more axially extending cylinders 50 is tapered (See Figures 4-6, wherein the cylinder tapers, [0092] “insert end 18 of base [50] narrows, whether by tapering or curvature”) and wherein the cross-section of each of the one or more cylinders 50 comprises a width (W) that decreases from said first end towards said second end of the cylinder 50 (See Annotated Figure 5, wherein the cross-section of the cylinder is shown, and the cylinder 50 has a width at the indicated first end that decreases towards the indicated second end) in order to provide the user interface 4 to be compressed to a greater degree at the insert end (Foley [0092]).


    PNG
    media_image2.png
    330
    425
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylinder 150 of Foley to have the shape and structure of the tapered cylinder 50 as taught by Foley in order to provide an improved cylinder fit with the user interface 4 and enabling it to be compressed to a greater degree at the insert end (Foley [0092]).
Regarding claim 22, Foley discloses the invention of claim 21 above.
Foley further discloses wherein the cross-sectional profile of the cylinder 50 has a maximum width (W2) at the first end (See Annotated Figure 5, wherein the maximum width is at the first end) of the cylinder 50 and the width decreases to a minimum width (Wi) at the second end (See Annotated Figure 5, wherein the width decreases to a minimum width at the second end).
Regarding claim 23, Foley discloses the invention of claim 21 above.
Foley further discloses wherein each of the one or more axially extending cylinders 50 of the nasal device is bullet shaped (See Annotated Figure 5, wherein the cylinder 50 may be construed as being a common bullet shape with an initial constant width near the first end with a tapering width towards the second end) and wherein the second end of the cylinder 50 is positioned at the tapered portion the bullet shaped cylinder 50 (See Annotated Figure 5, wherein the second end of the cylinder 50 is at the tapered portion where the width as decreased in a taper).
Regarding claim 28, Foley discloses the invention of claim 21 above.
Foley further discloses wherein said first end of said float 130 (Annotated Figure 26, the first end of the float 130 is the end facing the first end of the cylinder 150) comprises a semi-spherical surface (Annotated Fig. 26 and [0100], float 130 is a “ball” thus being a sphere, wherein thus this indicated first end would comprise a semi-spherical surface).
Regarding claim 29, Foley discloses the invention of claim 21 above.
Foley further discloses wherein said second end of said float 130 (Annotated Figure 26, the second end of the float 130 is the end facing the second end of the cylinder 150) comprises a semi-spherical surface (Annotated Fig. 26 and [0100], float 130 is a “ball” thus being a sphere, wherein thus this indicated second end would comprise a semi-spherical surface).
Regarding claim 30, Foley discloses the invention of claim 21 above.
Foley further discloses wherein said float 130 is spherical (Figures 24-27 and [0100], float 130 is a “ball”, thus being a sphere, thus being spherical).
Regarding claim 31, Foley discloses the invention of claim 21 above.
Foley further discloses wherein said inner chamber 132 has an internal diameter (Dl) and said float 130 has an external diameter (DE) and wherein said internal diameter (Dl) is greater than the external diameter (DE) of the float by an amount G (See Figures 24-27, wherein the inner chamber 132 has an implicit internal diameter, the float 130 in the form of a ball, see [0100], implicitly has an external diameter, and as seen in Figures 24-27, as the float 130 fits inside the inner chamber 132 with the ability to move as seen in Fig. 26-27 then the inner chamber 132 implicitly has an internal diameter that is greater than the external diameter of the float 130 by an arbitrary implicit amount “G”), thereby to provide a flow-path between the float 130 and the internal diameter (Dl) of the chamber 132 (See Figures 26-27, wherein there are flow-paths drawn where the flow-paths go between the float 130 and the interior surface of the chamber 132).
Regarding claim 32, Foley discloses the invention of claim 21 above.
Foley further discloses a circumferentially extending projection (See Annotated Fig. 26, wherein the cylinder 150 comprises an indicated projection aspect that extends circumferentially into the chamber 132) at the first end of the chamber 132 (Annotated Fig. 26) having an inner diameter (D2) which is less than the external diameter (DE) of the float 130 (See Annotated Fig. 26, wherein the inner diameter formed by this projection aspect is less than the external diameter of the float 130 in the form of the ball, as this keeps the float 130 contained within the inner chamber 132).
Regarding claim 33, Foley discloses the invention of claim 32 above.
Foley further discloses wherein said circumferentially extending projection (Annotated Fig. 26) extends a full 360 degrees around the inner surface of the chamber 132 (See Fig. 25 and Annotated Fig. 26, wherein the indicated projection is an aspect of the cylinder 150 which has its structure extend in a 360 degree formation wherein in Figure 25 the smaller inner diameter of this projection can be seen near the indicated reference number 152 wherein it extends in a 360 degree formation around the inner surface of the chamber 132).
Regarding claim 34, Foley discloses the invention of claim 21 above.
Foley embodiment Figures 24-27 does not disclose including two cylinders, each cylinder having a longitudinal axis (X) extending in parallel to each other and each cylinder being connected to the other cylinder by a bridging portion at the first end of said respective cylinders.
However, Foley discloses a nasal embodiment Figure 20 with an analogous one or more cylinders 131 (See Figure 20) including two cylinders 131 (Fig. 20), each cylinder 131 having a longitudinal axis (X) (See Figure 20, wherein the cylinder’s 131 main elongated direction defines a longitudinal axis) extending in parallel to each other (See Figure 20, wherein the two cylinders 131 are parallel to each other and thus so are their longitudinal axis) and each cylinder 131 being connected to the other cylinder 131 by a bridging portion 12 at an analogous first end of said respective cylinders 131 (See Figure 20, wherein an analogous first end of the cylinders 131 is connected to the bridging portion 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Figures 24-27 of Foley to have two cylinders attached with a bridging portions at first ends as taught by embodiment Figure 20 of Foley in order to provide an improve nasal device that may be inserted into adjacent nasal cavities (Foley [0090]).
Regarding claim 35, Foley discloses the invention of claim 21 above.
Foley discloses wherein said cylinder 150 ([0102] “housing 150”, see [0099] wherein “housing” and “base” are the same component term) comprises a resiliently deformable material (see [0092] wherein the “base”, and thus “housing” as these are synonym terms in Foley, may be formed of “compressible materials” such as “polycarbonate, polyphenylene, polyethylene or polypropylene” which are plastics, wherein these are inherently “resiliently deformable materials” as they may be compressed thus being “deformable” and plastics are inherently resilient to deformation).
Regarding claim 36, Foley discloses the invention of claim 32 (see 112b) above.
Foley discloses wherein said projection (See Annotated Fig. 26, wherein the projection is part of cylinder 150, wherein [0102] cylinder 150, “housing 150”, see [0099] wherein “housing” and “base” are the same component term) comprises a resiliently deformable material (see [0092] wherein the “base”, and thus “housing” as these are synonym terms in Foley, may be formed of “compressible materials” such as “polycarbonate, polyphenylene, polyethylene or polypropylene” which are plastics, wherein these are inherently “resiliently deformable materials” as they may be compressed thus being “deformable” and plastics are inherently resilient to deformation, thus the projection as indicated if formed of this material as being a part of the housing/base/cylinder).
Regarding claim 37, Foley discloses the invention of claim 34 (see 112b) above.
Foley discloses said bridging portion 12 comprises a resiliently deformable material (see [0091-0092], wherein the bridging portion 12 is formed integrally with the base; wherein the base is formed of “compressible materials” such as “polycarbonate, polyphenylene, polyethylene or polypropylene” which are plastics, wherein these are inherently “resiliently deformable materials” as they may be compressed thus being “deformable” and plastics are inherently resilient to deformation).
Regarding claim 38, Foley discloses the invention of claim 21 above.
Foley discloses wherein said apparatus comprises a plastic material (see [0092] wherein the various components of the apparatus may be formed of “thermoplastics” thus comprising plastic material).
Regarding claim 39, Foley discloses the invention of claim 21 above.
Foley discloses wherein said apparatus comprises silicon rubber (see [0092] wherein the user interface 4 of the apparatus, as seen in Figure 25, may be formed of silicone rubber).
Regarding claim 40, Foley discloses the invention of claim 21 above.
Foley further discloses a circumferentially extending projection (See Annotated Fig. 26, wherein the cylinder 150 comprises an indicated projection aspect that extends circumferentially into the chamber 132) within first end of the cylinder 151 (Annotated Fig. 26).
Foley embodiment Figures 24-27 does not disclose including two cylinders, each cylinder having a longitudinal axis (X) extending in parallel to each other; a bridging portion at the first end of each respective cylinder connecting said cylinders.
However, Foley discloses a nasal embodiment Figure 20 with an analogous one or more cylinders 131 (See Figure 20) including two cylinders 131 (Fig. 20), each cylinder 131 having a longitudinal axis (X) (See Figure 20, wherein the cylinder’s 131 main elongated direction defines a longitudinal axis) extending in parallel to each other (See Figure 20, wherein the two cylinders 131 are parallel to each other and thus so are their longitudinal axis); a bridging portion 12 at an analogous first end of each respective cylinder 131 connecting said cylinders 131 (See Figure 20, wherein an analogous first end of the cylinders 131 is connected to the bridging portion 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Figures 24-27 of Foley to have two identical cylinders attached with a bridging portions at first ends as taught by embodiment Figure 20 of Foley in order to provide an improve nasal device that may be inserted into adjacent nasal cavities (Foley [0090]).
Foley as modified does not disclose wherein said two cylinders, said bridging portion, and said circumferentially extending projection in each cylinder comprise a deformable silicon rubber.
However, Foley teaches another embodiment Fig. 66-69 of an analogous nasal apparatus/assembly 600 (Fig. 66-69) wherein the assembly of an analogous set of two cylinders 602 and analogous bridging portion 310 may be all formed of deformable silicone rubber (see [0114], wherein Foley recites “silicone” which inherently is deformable silicone rubber) in order to form/manufacture the apparatus/assembly as a one piece molded unit (Foley [0114]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Foley as modified, thus including the two cylinders, bridging portion, and the projection of the cylinder, to be formed of deformable silicone rubber as taught by Foley embodiment Fig. 66-69, in order to provide an improved nasal assembly that can thus be manufactured as a one piece molded unit and thus not requiring any additional pieces (Foley [0114]).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 20130081637 A1) in view of Olivera (US 3747597 A).
Regarding claim 24, Foley discloses the invention of claim 21 above.
Foley discloses said first opening is on said longitudinal axis (X) (See Annotated Figure 26, where the first opening at the first end of the cylinder is on the longitudinal axis (X)).
Foley does not disclose said second opening includes one or more openings radially displaced from said longitudinal axis (X).
However, Olivera discloses an analogous nasal insert (Figures 1-2), with an analogous float 6 (Figure 2, “floating spheroid members 6”, Col. 1 lines 34-35), wherein the nasal insert comprises an analogous tapering cylinder 2 (Fig. 2), comprising an analogous first end (See Annotated Fig. 2) and an analogous second end (See Annotated Fig. 2), and an analogous longitudinal axis extending through the cylinder 2 thereof (See Annotated Fig. 2), wherein there is an analogous first opening 5 at the first end (Annotated Fig. 2), said first opening 5 is on said longitudinal axis (See Annotated Figure 2, where the first opening 5 at the first end of the cylinder is on the longitudinal axis), and there is an analogous second opening 4 at the second end thereof (See Annotated Figure 2), said second opening 4 includes one or more openings 4 radially displaced from said longitudinal axis (See Annotated Figure 4, wherein there are openings 4 radially displaced from the drawn longitudinal axis).

    PNG
    media_image3.png
    328
    611
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second end and second openings of Foley to have one or more openings 4 radially displaced from said longitudinal axis as taught by Olivera, wherein this provides an improved securement/locking of the ball/float of Foley/Olivera within the inner chamber by providing a more concrete boundary at the second end (Olivera Figure 2).
Regarding claim 25, Foley in view of Olivera discloses the invention of claim 24 above.
Olivera further teaches said second opening 4 also includes an opening 4 on said longitudinal axis (See Annotated Figure 2, wherein there is an opening 4 also directly on the drawn longitudinal axis).
Regarding claim 26, Foley in view of Olivera discloses the invention of claim 24 above.
Foley in view of Olivera discloses said float 130 includes a mid-portion between said first end and said second end (Foley Fig. 24-27, the float 130 in the form of a ball has a middle portion in the center of the ball centered between the ends of the ball) and wherein at least said second end comprises a tapered cross-sectional profile having a width (W) which increases from a minimum (W min) at said second end to a maximum (W max) towards said mid portion (See Annotated Fig. 26, wherein the second end of the float 130 is the end of the ball facing the second end of the cylinder 150, wherein the width at the second end is a minimum width that tapers increasingly to the maximum width at the center midportion of the ball of float 130), thereby to allow the second end to contact the second inner end of the inner chamber 132 (Foley Fig. 26, the second inner end of the inner chamber 132 is being contacted by the second end of the float 130) without obturating the one or more radially displaced openings 4 (See Olivera Annotated Figure 2, wherein the analogous float/ball 6 when contacting the analogous second end does not obturate the one or more radially displaced openings 4).
Regarding claim 27, Foley in view of Olivera discloses the invention of claim 24 above.
Foley further discloses wherein said float 130 includes a mid-portion between said first end and said second end (Foley Fig. 24-27, the float 130 in the form of a ball has a middle portion in the center of the ball centered between the ends of the ball) wherein said first end comprises a tapered cross-sectional profile having a width (W) which increases from a minimum (W min) at said first end to a maximum (W max) towards said mid portion (See Annotated Fig. 26, wherein the first end of the float 130 is the end of the ball facing the first end of the cylinder 150, wherein the width at the first end is a minimum width that tapers increasingly to the maximum width at the center midportion of the ball of float 130), thereby to allow the first end to contact the first inner end of the inner chamber 132 and obturate the first opening (See Figure 27 in view of Annotated Figure 26, wherein the first end of the float 130 obturates, blocks, the first opening of the first end of the cylinder 150 when the first end of the ball is contacting the first inner end of the inner chamber 132).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180361108 A1 – nasal apparatus with a float/ball
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/13/2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786